ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-340, concluding that FREDERICK W. HARDT of MOORESTOWN, who was admitted to the bar of this State in 1968, should be reprimanded for violating RPC 1.7(b) (conflict of interest), and Opinions 4, 90, 452, and 466 of the Advisory Committee on Professional Ethics, and good cause appearing;
It is ORDERED that FREDERICK W. HARDT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.